DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al. (U.S. Pub. No. 2007/0219998 A1) in view of Holenstein et al. (U.S. Patent No. 10,216,820 B1), and further in view of Jung et al. (“A Scalable Lock Manager for Multicores”; SIGMOD '13: .
Regarding claim 1, Lyle teaches a method comprising: 
acquiring a first data structure lock to access a first data structure of a first set of data structures to perform an operation associated with a transaction (paragraph [0023], requesting for a lock or a claim on a table or other database object in response to particular actions being taken by transactions); 
identifying an oldest active transaction of the first data structure (paragraph [0020], [0021], [0024], once the transaction attempts a first access to an object, the first access time of the first transaction in the group is defined as the earliest first access time of the transaction in the group, noted, the earliest first access time is interpreted as the oldest active transaction of the first data structure); determining a globally oldest active transaction of the first set of the data structures in view of the oldest active transaction (Fig. 5A-5D, paragraph [0025], [0031]-[0033], performing operation to maintain CLSN value for the database object that being declaimed; group 0 is the oldest group; LSN1 is the first access of the object of group 0;  the CLSN for the object is LSN1, the first LSN value for group 0; as transaction TR1, TR2, TR3, and T4 have already issued de-claims/commit, the CLSN value for the object is still LSN1 because the oldest group is still group 0, noted, the CLSN is interpreted as the globally oldest active transaction in the view of LSN1 [interpreted as the oldest active transaction]).
Lyle does not explicitly disclose: executing the operation associated with the transaction, where the operation is one of inserting the transaction into the first data structure or removing the transaction from the first data structure.

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include executing the operation associated with the transaction, where the operation is one of inserting the transaction into the first data structure or removing the transaction from the first data structure into transactions involved a database object of Lyle.
Motivation to do so would be to include executing the operation associated with the transaction, where the operation is one of inserting the transaction into the first data structure or removing the transaction from the first data structure to provide the clarity of database transaction.
Lyle as modified by Holenstein do not explicitly disclose: accessing a second set of data structures including information associated with completed transactions to identify a set of data locks associated with completed transactions each having a transaction completion identifier that satisfies a condition when compared to a transaction start identifier associated with the globally oldest active transaction; and releasing, by a processing device, the set of data locks.
Jung teaches: accessing a second set of data structures including information associated with completed transactions to identify a set of data locks associated with completed transactions each having a transaction completion identifier that satisfies a condition when compared to a transaction start identifier associated with the globally oldest active transaction; and releasing, by rd-4th paragraph, page 78, 4th paragraph, checking the commit ID against the global transaction table/list, comparing the oldest live transaction ID with commit ID for given segment array, then the locks it references can be cleaned up as soon as the safety condition hold).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include accessing a second set of data structures including information associated with completed transactions to identify a set of data locks associated with completed transactions each having a transaction completion identifier that satisfies a condition when compared to a transaction start identifier associated with the globally oldest active transaction; and releasing, by a processing device, the set of data locks into transactions involved with a database object of Lyle.
Motivation to do so would be to include accessing a second set of data structures including information associated with completed transactions to identify a set of data locks associated with completed transactions each having a transaction completion identifier that satisfies a condition when compared to a transaction start identifier associated with the globally oldest active transaction; and releasing, by a processing device, the set of data locks to enables the use of fast implementations of lock acquisition and release, as well as concurrent deadlock checking (Jung, Abstract, 2nd paragraph, line 8-10).
Regarding claim 2, Lyle as modified by Holenstein and Jung teach all claimed limitations as set forth in rejection of claim 1, further teach wherein each data structure of the first set of data structures comprises a list of active transactions associated with the database system (Lyle, Fig. 5A-5D, paragraph [0025], [0031]-[0033], Fig. 5A illustrate the list of active transactions such as group 0 with TR1, …. TR5 and group 1 with transaction such as Tt6,…, TR9).
Regarding claim 3, Lyle as modified by Holenstein and Jung teach all claimed limitations as set forth in rejection of claim 2, further teach wherein each active transaction is associated with an atomically increasing transaction start identifier (Lyle, paragraph [0017], [0024], [0025], all transaction are placed into groups based upon the time of their first access to database object, the LSN value corresponds to the time of their first access to database object that monotonically increases).
Regarding claim 4, Lyle as modified by Holenstein and Jung teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the operation comprises inserting the transaction into the first data structure, and wherein the first data structure is empty (Lyle, paragraph [0021]-[0022], the transaction may be placed in the group based on the current LSN value; the minimum first access LSN of all the transaction in the group; noted, as the first transaction being placed into the group and has the minimum value, which indicates the group is empty prior to the insertion of the first access LSN).
Regarding claim 5, Lyle as modified by Holenstein and Jung teach all claimed limitations as set forth in rejection of claim 1, further teach wherein an oldest active transaction is identified for each data structure of the first set of data structures (Lyle, paragraph [0024], [0025], all transaction are placed into groups based upon the time of their first access to database object, the LSN value corresponds to the time of their first access to database object that monotonically increases; the transaction may be placed in the group based on the current LSN value; the minimum first access LSN of all the transaction in the group; noted, the minimum first access LSN of the group is interpreted as the oldest active transaction of the group, noted, the minimum first access LSN is interpreted as the oldest active transaction of the group).
Regarding claim 6, Lyle as modified by Holenstein and Jung teach all claimed limitations as set forth in rejection of claim 5, further teach wherein determining the globally oldest active transaction further comprises: comparing a plurality of transaction start identifiers each associated with an oldest active transaction identified for each data structure of the first set of data structures; and identifying the globally oldest active transaction having a lowest transaction start identifier of the plurality of transaction start identifiers (Lyle, paragraph [0017], paragraph [0021]-[0022], [0024], [0025], all transaction are placed into groups based upon the time of their first access to database object, the LSN value corresponds to the time of their first access to database object that monotonically increases; the transaction may be placed in the group based on the current LSN value; the minimum first access LSN of all the transaction in the group; the earliest group first access time, or minimum group first access time LSN, can be considered to be the oldest group, this minimum group first access LSN can also be considered to be the CLSN of the database object, noted, the CLSN is interpreted as the globally oldest active transaction).
Regarding claim 7, Lyle as modified by Holenstein and Jung teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the condition is satisfied when the transaction start identifier associated with the globally oldest active transaction is greater than a transaction completion identifier associated with a completed transaction stored in the second set of data structures (Jung, page 77, right column, 3rd-4th paragraph, page 78, 4th paragraph, checking the commit ID against the global transaction table/list, comparing the oldest live transaction ID with commit ID for given segment array, then the locks it references can be cleaned up as soon as the safety condition hold).
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
As per claims 19-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-6 and are similarly rejected.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al. (U.S. Pub. No. 2007/0219998 A1) in view of Douros (AU Pub. No. AU 2016292786 B2), and further in view of Jung et al. (“A Scalable Lock Manager for Multicores”; SIGMOD '13: Proceedings of the 2013 ACM SIGMOD International Conference on Management of Data; June 2013 Pages 73–84).
Regarding claim 8, Lyle teaches a system comprising: a plurality of memory components; and a processing device, operatively coupled to the memory components, to perform operations comprising: 
identifying, by a transaction thread executed by a host system, an active transaction having a transaction start identifier as a globally oldest active transaction associated with a first set of data structures (paragraph [0020], [0021], [0024], once the transaction attempts a first access to an object, the first access time of the first transaction in the group is defined as the earliest first access time of the transaction in the group; the earliest group first access time, or minimum group first access time LSN, can be considered to be the oldest group, this minimum group first access LSN can also be considered to be the CLSN of the database object; the earliest group first access time, or minimum group first access time LSN, can be considered to be the oldest group, this minimum group first access LSN can also be considered to be the CLSN of the database object, noted, the CLSN is interpreted as globally oldest active transaction).
Lyle does not explicitly disclose: comparing a first marker value of a first data structure of a second set of data structures to the transaction start identifier to determine satisfaction of a first condition.
nd paragraph and 3rd paragraph, comparing its list of committed transactions including comparing the commit identifiers of each of the committed transaction to the global low water mark).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include comparing a first marker value of a first data structure of a second set of data structures to the transaction start identifier to determine satisfaction of a first condition into transactions involved with a database object of Lyle.
Motivation to do so would be to include comparing a first marker value of a first data structure of a second set of data structures to the transaction start identifier to determine satisfaction of a first condition to elegantly resolve the ambiguities in such a way that potentially wasteful, premature, and possibly incorrect aborting of transaction avoided (Douros, page 6, 5th paragraph).
Lyle as modified by Douros do not explicitly disclose: accessing a second set of data structures including information associated with completed transactions to identify a set of data locks associated with completed transactions each having a transaction completion identifier that satisfies a condition when compared to a transaction start identifier associated with the globally oldest active transaction; and releasing, by a processing device, the set of data locks.
Jung teaches: accessing the first data structure to identify a first set of data locks associated with one or more transactions each having a transaction completion identifier that satisfies a second condition when compared to the transaction start identifier; and releasing the first set of data lock (page 77, right column, 3rd-4th paragraph, page 78, 4th paragraph, checking 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include accessing a second set of data structures including information associated with completed transactions to identify a set of data locks associated with completed transactions each having a transaction completion identifier that satisfies a condition when compared to a transaction start identifier associated with the globally oldest active transaction; and releasing, by a processing device, the set of data locks into transactions involved with a database object of Lyle.
Motivation to do so would be to include accessing a second set of data structures including information associated with completed transactions to identify a set of data locks associated with completed transactions each having a transaction completion identifier that satisfies a condition when compared to a transaction start identifier associated with the globally oldest active transaction; and releasing, by a processing device, the set of data locks to enables the use of fast implementations of lock acquisition and release, as well as concurrent deadlock checking (Jung, Abstract, 2nd paragraph, line 8-10).
Regarding claim 9, Lyle as modified by Douros and Jung teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the first condition is satisfied when the first marker value is lower than the transaction start identifier (Douros, page 21, 2nd paragraph and 3rd
Regarding claim 10, Lyle as modified by Douros and Jung teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the second set of data structures comprises a plurality of lock data structures comprising listings of completed transactions and associated lock information (Douros, page 21, 2nd paragraph and 3rd paragraph, comparing its list of committed transactions including comparing the commit identifiers of each of the committed transaction to the global low water mark, any committed transaction with a commit identifier that is less than global low water mark).
Regarding claim 11, Lyle as modified by Douros and Jung teach all claimed limitations as set forth in rejection of claim 10, further teach wherein the processing device is further to perform operations comprising acquiring a first lock to gain access to the first data structure (Lyle, paragraph [0023], requesting for a lock or a claim on a table or other database object in response to particular actions being taken by transactions).
Regarding claim 12, Lyle as modified by Douros and Jung teach all claimed limitations as set forth in rejection of claim 11, further teach wherein the processing device is further to perform operations comprising: comparing a second marker value of a second data structure of the second set of data structures to the transaction start identifier to determine satisfaction of the first condition (Douros, page 21, 2nd paragraph and 3rd paragraph, comparing its list of committed transactions including comparing the commit identifiers of each of the committed transaction to the global low water mark, any committed transaction with a commit identifier that is less than global low water mark).
Regarding claim 13, Lyle as modified by Douros and Jung teach all claimed limitations as set forth in rejection of claim 12, further teach wherein the processing device is further to perform operations comprising traversing the second data structure to identify a second set of rd-4th paragraph, page 78, 4th paragraph, checking the commit ID against the global transaction table/list, comparing the oldest live transaction ID with commit ID for given segment array, then the locks it references can be cleaned up as soon as the safety condition hold).
Regarding claim 14, Lyle as modified by Douros and Jung teach all claimed limitations as set forth in rejection of claim 13, further teach wherein the processing device is further to perform operations comprising releasing the second set of data locks (Jung, page 77, right column, 3rd-4th paragraph, page 78, 4th paragraph, checking the commit ID against the global transaction table/list, comparing the oldest live transaction ID with commit ID for given segment array, then the locks it references can be cleaned up as soon as the safety condition hold).
Regarding claim 15, Lyle as modified by Douros and Jung teach all claimed limitations as set forth in rejection of claim 13, further teach wherein the processing device is further to perform operations comprising: determining a marker value of a further data structure of the second set of data structures does not satisfy the first condition, wherein a further lock corresponding to the further data structure is not acquired by the transaction thread (Jung, page 77, right column, 3rd-5th paragraphs, page 78, 4th paragraph, checking the commit ID against the global transaction table/list, comparing the oldest live transaction ID with commit ID for given segment array, then the locks it references can be cleaned up as soon as the safety condition hold, noted, as it is an indication that the lock references can be clean up as soon as the safety condition hold, which implies that the lock references will not be clean up if the safety condition does not hold, which teaches wherein the processing device is further to perform operations 
Regarding claim 16, Lyle as modified by Douros and Jung teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the processing device is further to perform operations comprising: identifying an additional transaction thread seeking to acquire a set of data locks from a first completed transaction; determining the additional transaction is associated with a transaction start identifier that is higher than a transaction completion identifier of the first completed transaction; and executing an inheritance operation to enable the additional transaction to acquire the set of data locks from the first completed transaction (Lyle, paragraph [0027], [0031], [0034]-[0035], [0020], [0023], declaiming may consist of updating control information for the object, releasing locks, and other activities; the current group is group 0 while the oldest group has been updated to group 1 and LSN6 is the minimum first access LSN value of all the used/active groups, since the new transaction is being received, requesting for a lock or a claim on a table or other database object in response to the received transaction; once the transaction attempts a first access to an object, the first access time of the first transaction in the group is defined as the earliest first access time of the transaction in the group, thus, the time of access data object of the new received transaction would be higher than the LSN6, its will be placed in group 0, which lock has been released/declaimed).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al. (U.S. Pub. No. 2007/0219998 A1) in view of Douros (AU Pub. No. AU 2016292786 B2) and Jung et al. (“A Scalable Lock Manager for Multicores”; SIGMOD '13: Proceedings of the 2013 ACM .
Regarding claim 17, Lyle as modified by Douros and Jung teach all claimed limitations as set forth in rejection of claim 16, but do not explicitly disclose wherein the processing device is further to perform operations comprising: determining the additional transaction aborted; and executing an operation to return the lock set to the first completed transaction.
Holenstein teaches wherein the processing device is further to perform operations comprising: determining the additional transaction aborted; and executing an operation to return the lock set to the first completed transaction (col. 3, line 10-16, 35-40, any resource cannot commit its changes, the transaction is aborted, and no changes are made to the database; an abort token typically is written to the Change Log, and the application is informed that its transaction has been aborted; no changes will be made to the databases, and all locks will be released).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include executing the operation associated with the transaction, where the operation is one of inserting the transaction into the first data structure or removing the transaction from the first data structure into transactions involved a database object of Lyle.
Motivation to do so would be to include executing the operation associated with the transaction, where the operation is one of inserting the transaction into the first data structure or removing the transaction from the first data structure to provide the clarity of database transaction to ensure the attribute of atomicity (Holenstein, col. 3, line 14).
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168